Citation Nr: 1721984	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a facial scar disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the appeal was subsequently transferred to the RO in Indianapolis, Indiana.  In a March 2017 rating decision, the RO granted service connection for traumatic brain injury (TBI), claimed as residuals of a head injury, to include dizziness, anger management symptomology, and memory loss.  Service connection for migraines, secondary to TBI, was also granted.  Entitlement to service connection for a facial scar remains on appeal.

The Board remanded the appeal for further development in June 2012, August 2014, and January 2016.  In light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  The Veteran sustained a head injury in service, which caused a laceration to the left side of the face.

2.  The Veteran does not have a facial scar on the left side of the face or left eyebrow.

3.  The Veteran's right eyebrow scar is not related to his in-service laceration to the left side of the face.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a facial scar have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2007.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which include VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in March 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions, in the aggregate, are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that he suffers residuals from a head injury sustained in service, specifically facial scarring from a laceration.  Service medical records indicate the Veteran sustained a T-shaped laceration on his left eyebrow after being stuck by a hydraulic pump in May of 1966.  The Veteran received sutures, and experienced a moderate amount of swelling and pain in the left zygomatic region.  X-rays conducted at the time revealed no fractures. 

Reports of medical history and examination conducted on separation in September 1968 do not report any scarring on the face.

At a July 2012 VA examination, the examiner noted the Veteran did not have any scars or disfigurement of the head, face, or neck.  The examiner stated that the Veteran's remote facial laceration had healed without residuals.

At a January 2017 VA examination, the Veteran reported he could not remember which eyebrow was struck in the accident during service, but believed it was the right side.  The examiner noted a barely visible scar on his right eyebrow.  The examiner opined this scar was not related to the in-service accident as the service medical records documented a T-shaped laceration on his left eyebrow.  The scar found on examination was linear and on the right eyebrow.

At a March 2017 VA examination, the Veteran reported sustaining a head injury during service and suffering a residual right eyebrow scar.  The Veteran denied a left eyebrow scar.  The examiner noted a linear scar on the right eyebrow.  The examiner opined that the right eyebrow scar was less likely than not related to the head injury in service because the service medical records document an injury to the left side of the face, specifically on the left zygomatic arch.  The examiner stated that any residual scar would be seen on the left zygomatic arch and not on the right zygomatic arch, as seen on examination that day.  The examiner explicitly stated there was no evidence of any scar on the left eyebrow.

The Board finds that service connection for facial scarring residual to an in-service head injury is not warranted in this case.  Although the Veteran did sustain a head injury in service, the preponderance of the evidence is against a finding that a facial scar resulted from that injury.  Service connection may be granted if there is a disability during or contemporary to the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, there is no objective evidence of a facial scar to the left side of the face where the Veteran sustained the head injury while in service at any time during the pendency of this appeal.  The July 2012 VA examiner found no evidence of any scarring on the face.  While the January and March 2017 VA examiners noted a facial scar, the scar was found on the right side of the face.  Both examiners explicitly opined that scar was not related to service as the injury sustained by the Veteran caused a laceration on the left side of the face, and therefore any residual scar would appear on the left side of the face.  Therefore, the objective evidence of record does not show the claimed facial scar disability.

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, that is, a scar on the left side of the Veteran's face (or left eyebrow), there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  And with respect to the scar on the right eyebrow, the preponderance of the evidence shows that it is not related to the Veteran's in-service injury to his left eyebrow.  Again, VA examiners explicitly opined that the right eyebrow scar was not related to service as the injury sustained by the Veteran caused a laceration on the left side of the face, and therefore any residual scar would appear on the left side of the face.  Further, the in-service laceration to the left eyebrow was T-shaped, whereas the current right eyebrow scar is linear.

While the Veteran asserts that he sustained an injury to his right eyebrow during service, and he is competent to do so, the Board finds that his assertion is not credible as it is outweighed by the service treatment records made contemporaneous to the actual injury documenting that it was the left eyebrow area that was injured. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a facial scar disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a facial scar disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


